ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-13 and 16-22 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., a server that manages a session in a wireless communication system receiving information related to determination of switching of a radio access technology (RAT); determining whether to switch the RAT for providing a service to a terminal from a first RAT to a second RAT based on the information; and transmitting a message instructing to switch a data path of the terminal from the first RAT to the second RAT to an object processing a user plan. 
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1 and 11, particularly, a session management function (SMF) in a wireless communication system receiving, from a base station, a quality of service (QoS) notification message, wherein the QoS notification message includes information indicating that a QoS flow of the base station and a terminal does not satisfy a guaranteed flow bit rate (GFBR); determining whether to switch a core network providing a service to a terminal from a 5th generation core (5GC) to an evolved packet core (EPC) based on the QoS notification message; in case that the core network is switched from the 5GC to the EPC, generating a message indicating to switch the core network from the 5GC to the EPC; transmitting, to a user plane function (UPF), the message indicating to switch the core network from the 5GC to the EPC; and transmitting, to the terminal, a control message indicating that the core network is switched from the 5GC to the EPC.
Claim(s) 2-10, 12, 13, and 16-22 are allowable by virtue of their dependency on claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., PDU session establishment procedure and AMF node.
US 10419979 B2		US 11109280 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
May 20, 2022